          Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 1 of 11                    FILED
                                                                                  2021 Feb-08 PM 01:45
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                     IN THE UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

JOHN DORSEY,                     )
                                 )
        Plaintiff,               )
                                 )
v.                               )      Civil Action No.: 2:20-cv-02042-CLM
                                 )
JOE PIPER, INC.                  )
                                 )
        Defendant.               )

     DEFENDANTS’ MOTION TO DISMISS OR, IN THE ALTERNATIVE,
                FOR MORE DEFINITE STATEMENT

        Plaintiff’s claims for relief under the Americans with Disabilities Act, 42

U.S.C. §§ 12101- 12117 (the “ADA”) are inadequately pleaded and appear to

include untimely claims. None of the claims asserted are supported by factual

allegations that can push them “across the line from conceivable to plausible.” Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Instead, Plaintiff has pleaded

“labels and conclusions” as well as a “formulaic recitation of the elements of a cause

of action” deemed insufficient to state a claim. Id. at 570.

        For these reasons, Defendant moves to dismiss the Complaint or, in the

alternative, moves for a more definite statement.




11520515v.1
          Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 2 of 11




                                      BACKGROUND

    1. Plaintiff’s claims arise out of his employment with Defendant from May 10,

        2015 to December 10, 2019, when Plaintiff was terminated. See Complaint,

        ¶¶ 11-19.1

    2. Plaintiff alleges, and Defendant admits, that Plaintiff is legally deaf and

        thereby protected under the ADA. Id., ¶ 21. Further, Plaintiff alleges, and

        Defendant admits, that Defendant knew Plaintiff was legally deaf when he

        was hired in 2015. Id., ¶ 24.

    3. Plaintiff alleges he was mocked daily by supervisors and coworkers because

        of his deafness. Id., ¶¶ 25–28. Plaintiff alleges he “reported the harassment to

        Defendant on multiple occasions” and “Defendant failed to take corrective

        action against the harassing employees.” Id.

    4. Lastly, Plaintiff alleges, and Defendant admits, that Plaintiff was terminated

        on December 10, 2010. Plaintiff alleges Defendant told Plaintiff he was

        terminated because “he violated Defendant’s policies by having conflicts with

        his coworkers.” Id. at ¶ 28.2


1
  The termination decision and notice was actually sent on the evening of December 9, 2019.
Because Plaintiff worked that day, the termination was considered effective the next day,
December 10, 2019.
2
  The Complaint references Plaintiff’s termination letter, which states Plaintiff was terminated
for “aggressive and destructive behavior [that] cannot be tolerated for the safety of our business
as well as the other employees.” See Ex. A, Termination Letter. Plaintiff was terminated after he
got in a fight with a coworker during which Plaintiff used a knife to threaten his coworker and
destroy company property.
                                                 2

11520515v.1
          Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 3 of 11




                                  LEGAL STANDARD

        Rule 8(a)(2) provides that a complaint must contain “‘a short and plain

statement of the claim showing that the pleader is entitled to relief in order to ‘give

the defendant fair notice of what the . . . claim is and the grounds upon which it

rests.”’ Bush v. J.P. Morgan Chase Bank, N.A., No. 2:15-cv-00769-JEO, 2016 WL

324993, at *1 (N.D. Ala. Jan. 27, 2016) (quoting Conley v. Gibson, 355 U.S. 41, 47

(1957) & Fed. R. Civ. P. 8(a)(2)).

        Rule 8 “demands more than an unadorned, the-defendant-unlawfully-harmed-

me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Moreover, “courts ‘are not bound to

accept as true a legal conclusion couched as a factual allegation.’” Bush, 2016 WL

324993, at *1 (quoting Twombly, 550 U.S. at 555). “Nor is it proper to assume that

the plaintiff can prove facts he has not alleged or that the defendants have violated

the law in ways that have not been alleged.” Bush, 2016 WL 324993, at *1 (quoting

Twombly, 550 U.S. at 563 n.8).

        To state a claim, a complaint must contain “enough facts to state a claim to

relief that is plausible on its face.” Twombly, 550 U.S. at 570. A plaintiff must

support his claims with “more than ‘labels and conclusions’ or ‘a formulaic

recitation of the elements of a cause of action.’” Hensley Mfg. v. ProPride, Inc., 579

F.3d 603, 609 (6th Cir. 2009) (quoting Twombly, 550 U.S. at 555). Legal conclusions

                                          3

11520515v.1
          Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 4 of 11




“must be supported by factual allegations” that give rise to an inference that the

defendant is, in fact, liable for the misconduct alleged, and those factual allegations

must show more than a mere possibility that the defendant acted unlawfully. Id.

Unless the facts as alleged show that the plaintiff’s claim crosses “the line from

conceivable to plausible, [the] complaint must be dismissed.” Twombly, 550 U.S. at

570.

                                    ARGUMENT

         First, the Complaint fails to present claims for relief in separate counts as

required by Rule 10(b) making it difficult to discern what relief is sought in

connection with a particular assertion of liability. Second, Plaintiff’s claims are

unsupported by factual allegations to satisfy the Twombly/Iqbal plausibility

standard. The claims are merely speculative, not factually plausible. Because Rule 8

requires Plaintiff to plead more than just conjecture, the Court should dismiss these

claims. Third, the Complaint appears to include untimely claims that are due to be

dismissed. In sum, the Complaint should be limited to include only claims properly

asserted and supported by factual allegations showing the claims are plausible and

timely.

    I.        Count One, Disability Discrimination Claim

         Count One includes conclusory statements that “Plaintiff experienced

harassment because of his deafness” and “Defendant’s decision to terminate Plaintiff

                                           4

11520515v.1
          Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 5 of 11




was, and is, unlawful and in violation of the Americans with Disabilities Act of

1990.” Complaint, ¶27 & ¶ 29. It is unclear under Count One whether Plaintiff is

making a claim for unlawful termination or hostile work environment, or both. These

claims are due to be amended to comply with Rule 10(b) and provide such clarity

and precision that Defendant will be able to discern what Plaintiff is claiming and

frame a responsive pleading.

        For the purpose of addressing Rule 12(b)(6) dismissal, Defendant assumes

Count One asserts a claim for both wrongful termination and hostile work

environment.

        A. Wrongful Termination

        Plaintiff conclusively states Defendant’s termination decision was is in

violation of the ADA. Complaint, ¶ 29. Plaintiff, however, fails to allege a set of

facts to show beyond a “mere possibility” that Defendant acted unlawfully.

Twombly, 550 U.S. at 555. Rather, as alleged, the Complaint suggests Defendant

terminated Plaintiff for a legitimate, non-discriminatory reason. Defendant is not

liable under the ADA for terminating Plaintiff because he violated an employment

policy by “having conflicts with his coworkers” as stated in the Complaint at ¶ 28.

The Complaint does not allege that Plaintiff did not violate the employment policy

asserted by Defendant. Nor does Plaintiff claim that the employment policy violation

was not actually the main reason for Defendant’s termination decision. Further,

                                         5

11520515v.1
          Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 6 of 11




Plaintiff fails to allege the employment policy was discriminatory. Plaintiff does not

allege any facts connecting the employee conflict or the employee conflict policy to

his disability.

        Most notably, the Complaint does not allege Defendant terminated Plaintiff

because of his disability. Likewise, the Complaint does not contain any factual

allegations to show beyond a “mere possibility” that Plaintiff was terminated

because of his disability. It follows, Plaintiff fails to state a claim for wrongful

termination under the ADA. See 42 U.S.C. § 12112.

        B. Hostile Work Environment

        Plaintiff asserts ongoing harassment in the body of the Complaint, but he does

not specifically allege a hostile work environment. The Eleventh Circuit has not

explicitly recognized a hostile work environment claim under the ADA. See Menzie

v. Ann Taylor Retail, Inc., 549 F. App’x 891, 896 n.9 (11th Cir. 2013) (“We have

never held in a published opinion that a hostile work environment claim is available

under the ADA.”); Gilliard v. Ga. Dep’t of Corr., 500 F. App’x 860, 868 (11th Cir.

2012); see also Stewart v. Jones Util. & Contracting Co., Inc., No. 19-14115, 2020

WL 1313636, at *2, n.2 (11th Cir. Mar. 19, 2020) (assuming for the purposes of that

case that an ADA hostile work environment claim exists, but noting that “we need

not decide whether that cause of action does in fact exist”).



                                           6

11520515v.1
          Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 7 of 11




        This district court has assumed a retaliatory hostile work environment exists

under the ADA. Shaling v. UPS Ground Freight, 202 F. Supp. 3d 1283, 1290–91

(N.D. Ala. 2016) (recognizing an ADA retaliatory hostile work environment claim

and finding that the “language of Title VII and the ADA match closely”). Assuming

arguendo that such a claim is recognized, the claim fails because Plaintiff does not

allege the claimed harassment was sufficiently severe or pervasive to alter the terms

and conditions of his employment and create an abusive work environment.

        Whether the claimed harassment was “sufficiently severe or pervasive” has

both an objective and a subjective component. Baroudi v. Sec’y, U.S. Dep’t of

Veterans Affairs, 616 F. App’x 899, 904 (11th Cir. 2015) (citing Gowski v. Peake,

682, F.3d 1299, 1311-12 (11th Cir. 2012). “That is, the employee must ‘subjectively

perceive’ the harassment as severe or pervasive enough to change the terms of [his]

employment, and the harassment must result in an environment that a reasonable

person would find hostile or abusive. In evaluating the objective component, we

consider the frequency and severity of the retaliatory conduct, as well as whether it

(1) is physically threatening or humiliating, and (2) unreasonably interferes with the

employee’s job performance.” Id. (citations omitted). Neither Title VII, nor the

ADA, is a “general civility code, and simple teasing[,] offhand comments, and

isolated incidents (unless extremely serious) do not constitute a hostile work



                                          7

11520515v.1
          Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 8 of 11




environment.” Guthrie v. Waffle House, Inc., 460 F. App’x 803, 806 (11th Cir.

2012).

        Here, Plaintiff merely alleges he was “mocked daily” and “experienced

harassment.” Complaint, ¶¶ 25-27. Such conclusory statements are not sufficient to

“state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. These

statements     amount     to    “unadorned,      the-defendant-unlawfully-harmed-me

accusation[s]” that will not suffice under Rule 12. Iqbal, 556 U.S. at 678. Plaintiff

fails to present any facts alleging how the alleged harassment altered the terms and

conditions of his work environment. Plaintiff fails to assert factual allegations

showing beyond a “mere possibility” that he experienced a hostile work

environment. Resultantly, this claim is due to be dismissed.

        Further, Plaintiff’s hostile work environment claim fails to provide sufficient

detail regarding his alleged reports to Defendant regarding the alleged harassment.

To respond to this claim, Defendant must be provided some information as to when

these reports were made and to whom. Importantly, such information is needed to

assess the timeliness of Plaintiff’s claim. To the extent Plaintiff relies on any discrete

discriminatory acts of harassment occurring outside the applicable statute of

limitations, those acts/ events, allegations, or claims should be barred. The period

for filing a charge with the EEOC for an alleged violation of the ADA is 180 days

from the date of the alleged unlawful employment practice. See 42 U.S.C. §2000e-

                                            8

11520515v.1
           Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 9 of 11




5(e)(1). Any claims based on discrete acts of harassment prior to June 12, 2019 (the

date of Plaintiff’s EEOC Charge) should be dismissed as untimely and based on a

failure to exhaust administrative remedies.

    II.       Count Two, Failure to Accommodate Claim

           Plaintiff claims he “requested an accommodation for his deafness on

multiple occasions.” Complaint, ¶ 35. Similar to Count One, Plaintiff does not allege

sufficient facts to state a claim. Plaintiff claims he “requested a certified interpreter

during trainings and other meetings.” Id. The Complaint does not allege, however,

that a certified interpreter was necessary for Plaintiff to perform the essential

functions of his job. Additionally, Plaintiff does not allege that Defendant’s failure

to provide this accommodation lead to an unequal access to benefits available to

other individuals in the workplace. It follows, Plaintiff fails to state a claim for

failure to accommodate under the ADA.

          Further, Plaintiff does not provide any information as to when these

accommodation requests were made and to whom such requests were made.

Defendant does not have sufficient information to evaluate whether this claim is

timely and formulate a response. To the extent Plaintiff relies on failures to

accommodate occurring prior to June 12, 2019 (the date Plaintiff filed his EEOC

charge) those allegations and claims should be dismissed as untimely and based on

a failure to exhaust administrative remedies.

                                           9

11520515v.1
         Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 10 of 11




                                 CONCLUSION

        This Court should dismiss the Complaint for failure to state a claim upon

which relief can be granted. To the extent the Court does not dismiss the Complaint,

a more definite statement is warranted, and Plaintiff should file and serve an

amended complaint that cures the vague and conclusory allegations contained in the

Complaint.



    Dated: February 8th, 2021.

                                      /s/ Rebecca A. Young
                                      REBECCA A. YOUNG (asb-9967-c49c)

OF COUNSEL:
WILSON ELSER MOSKOWITZ
 EDELMAN & DICKER, LLP
1500 Urban Center Drive Suite 450
Birmingham, AL 35242
(205)709-8990 Main
(205)709-8979 Facsimile
rebecca.young@wilsonelser.com




                                        10

11520515v.1
         Case 2:20-cv-02042-CLM Document 3 Filed 02/08/21 Page 11 of 11




                         CERTIFICATE OF SERVICE
       I certify that on this the 8th day of February, 2021, the foregoing has been
electronically filed utilizing the Court’s CM/ECF system, which will send electronic
notification to the following counsel of record:

Ashley R. Rhea
Rhea Law LLC
104 23rd Street South, Suite 100
Birmingham, AL 35233
arhea@rhealawllc.com



                                             /s/ Rebecca A. Young
                                             OF COUNSEL




                                        11

11520515v.1
